     Case 2:90-cv-00520-KJM-DB Document 6934 Filed 11/02/20 Page 1 of 2


 1   XAVIER BECERRA                                       PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                       LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON                                   SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                    LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN                                      HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                    1676 N. California Boulevard, Suite 620
 4   KYLE A. LEWIS, State Bar No. 201041                    Walnut Creek, CA 94596
     ELISE OWENS THORN, State Bar No. 145931                 Telephone: (925) 746-8460
 5   TYLER V. HEATH, State Bar No. 271478                    Fax: (925) 746-8490
     Deputy Attorneys General                                E-mail: PMello@hansonbridgett.com
 6    1300 I Street, Suite 125                            Attorneys for Defendants
      P.O. Box 944255
 7    Sacramento, CA 94244-2550                           ROMAN M. SILBERFELD, State Bar No. 62783
      Telephone: (916) 210-7318                           GLENN A. DANAS, State Bar No. 270317
 8    Fax: (916) 324-5205                                 ROBINS KAPLAN LLP
      E-mail: Elise.Thorn@doj.ca.gov                        2049 Century Park East, Suite 3400
 9   Attorneys for Defendants                               Los Angeles, CA 90067-3208
                                                            Telephone: (310) 552-0130
10                                                          Fax: (310) 229-5800
                                                            E-mail: RSilberfeld@RobinsKaplan.com
11                                                        Special Counsel for Defendants
12                             IN THE UNITED STATES DISTRICT COURT

13                          FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                        SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                                Case No. 2:90-cv-00520 KJM-DB (PC)
17
                                             Plaintiffs, STIPULATION AND ORDER
18                                                       REGARDING CLOSING BRIEFING
                    v.                                   SCHEDULE FOLLOWING
19                                                       EVIDENTIARY HEARING AND
                                                         OBJECTIONS RESPONSE
20   GAVIN NEWSOM, et al.,
21                                         Defendants. Judge: The Hon. Kimberly J. Mueller
22

23         On October 23, 2020, the Court held an evidentiary hearing concerning transfers of

24   Coleman class members between the California Department of Corrections and Rehabilitation

25   and the Department of State Hospitals to inpatient hospital beds. (ECF No. 6923.) At the

26   conclusion of testimony, the Court directed the parties to meet and confer regarding the filing of

27   closing briefs and noted that briefs would be limited to twenty pages, and to file their final exhibit

28   lists within one week. (Id.) Over the following week, the parties met and conferred regarding
     [3419376.1]                                     1
                   Stip. and Order Re: Closing Briefing & Objects. Response Schedule (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6934 Filed 11/02/20 Page 2 of 2


 1   briefs and Defendants’ objections to Plaintiffs’ final exhibit list, and stipulate to the below
 2   proposed schedule.
 3             IT IS STIPULATED AS FOLLOWS:
 4             1.   The parties shall file closing briefs concerning the October 23, 2020 Coleman class
 5   member inpatient hospital beds transfers evidentiary hearing by the end of the day on Friday,
 6   November 13, 2020. Plaintiffs may file a closing brief up to twenty pages in length. Defendants
 7   may file a closing brief up to fifteen pages in length, and shall reserve five pages of briefing for
 8   closing rebuttal argument. The parties are not required to exchange briefs before filing.
 9             2.   Defendants shall file a rebuttal closing brief by the end of the day on Wednesday,
10   November 18, 2020.
11             3.   Plaintiffs shall file any response to Defendants’ objections to Plaintiffs’ exhibit list by
12   the end of the day on Wednesday, November 4, 2020.
13

14     Dated: October 30, 2020                                    XAVIER BECERRA
                                                                  Attorney General of California
15                                                                ADRIANO HRVATIN
                                                                  Supervising Deputy Attorney General
16

17                                                                /s/ Kyle A. Lewis
                                                                  KYLE A. LEWIS
18                                                                Deputy Attorney General
                                                                  Attorneys for Defendants
19

20     Dated: October 30, 2020                                   ROSEN BIEN GALVAN & GRUNFELD LLP

21                                                                /s/ Ernest Galvan
22                                                                Ernest Galvan
                                                                  Attorneys for Plaintiffs
23

24             IT IS SO ORDERED.

25
     DATED: November 2, 2020.
26

27

28
     [3419376.1]                                           2
                     Stip. and Order Re: Closing Briefing & Objects. Response Schedule (2:90-cv-00520 KJM-DB (PC))
